DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           DETHRICE KYLES,
                              Appellant,

                                      v.

                          KM MHC, LLC, et al.,
                              Appellee.

                                No. 4D21-197

                               [March 11, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Kathleen McCarthy, Judge; L.T. Case No. COCE18-
007229; CACE19-022682.

   Dethrice Kyles, Davie, pro se.

   Shawn D. Arbeiter of Hinden, McLean & Arbeiter, P.A., for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN, and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.